                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

*************************************
LIBERTARIAN PARTY OF                     *
NEW HAMPSHIRE, et al                     *
                                         *
                 Plaintiffs,             *
        v.                               *            Civil No. 1:20-cv-00688-JL
                                         *
GOVERNOR CHRISTOPHER T.                  *
SUNUNU, Governor of the State of         *
New Hampshire, in his official capacity, *
                                         *
        and                              *
                                         *
WILLIAM M. GARDNER, Secretary of         *
State of the State of New Hampshire,     *
in his official capacity,                *
                                         *
                 Defendants.             *
                                         *
*************************************

 MEMORANDUM OF LAW IN SUPPORT OF THE DEFENDANTS’ OBJECTION TO
    PLAINTIFFS’ EMERGENCY VERIFIED MOTION FOR TEMPORARY
        RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Governor Christopher T. Sununu, in his official capacity as Governor of the State of New

Hampshire (“Governor”) and William M. Gardner, in his official capacity as Secretary of State

for the State of New Hampshire (“Secretary of State”) (collectively “State”), by and through

their counsel, the New Hampshire Office of the Attorney General, submit this memorandum of

law in support of the objection to the plaintiffs’ motion for temporary restraining order and

preliminary injunction filed herewith.




                                                -1-
                                              INTRODUCTION

           The plaintiffs challenge the constitutionality of N.H. Rev. Stat. Ann. § 655:40 and N.H.

Rev. Stat. Ann. § 655:42 as applied to the Libertarian Party of New Hampshire (“LPNH”) and its

candidates during the 2020 General Election. The plaintiffs claim that enforcing the statutes’

requirements that, within a seven month period, they gather signatures on and submit nomination

papers of either 1,500 or 3,000 registered voters to secure a place on the ballot violates their

rights under the First Amendment. Alleging an inability to collect the requisite number of

nomination papers in light of the COVID-19 pandemic, the plaintiffs seek a preliminary

injunction requiring the Secretary of State to “place the [p]laintiffs on the New Hampshire

November 3, 2020 general election ballot . . . .” Doc1 4-3.

           The plaintiffs are not entitled to preliminary injunctive relief. As explained below, they

have failed to meet their burden as to any of the factors courts consider when determining

whether to issue a preliminary injunction. It is well established that the State’s interest in

requiring some preliminary showing of a significant modicum of support before printing the

name of a candidate on the ballot sufficiently justifies the reasonable, nondiscriminatory

restrictions placed upon the plaintiff’s rights by the State’s ballot access laws. Libertarian Party

of New Hampshire, v. State, 154 N.H. 376 (2006); see also Libertarian Party of New Hampshire

v. Gardner, 843 F.3d 2d 20 (1st Cir. 2016) (upholding constitutionality of New Hampshire’s

regulations relative to nomination of a political organization by nomination papers).

           The plaintiffs fail to demonstrate that applying these facially constitutional laws during

the 2020 General Election would impose a severe burden on their ability to access the ballot in

light of the COVID-19 pandemic; to the contrary, they largely created their own burden. As



1
    “Doc __:___” refers to this Court’s document and page number.


                                                       -2-
described below, the plaintiffs did little to nothing to gather any signatures between January 1,

2020, when candidates could begin collecting signatures, until mid-March, 2020, when the

Governor declared a state of emergency. Between late March, 2020 and June 8, 2020, when the

Governor’s “Stay at Home” Order was in effect, the plaintiffs failed to explore alternatives to in

person canvassing, or file suit to assert the claims they now make. As of June 15, 2020, the Stay

at Home Order has expired and the plaintiffs are free to begin signature gathering efforts. To the

extent they now face a time crunch, it is of their own making and not the result of a severe

burden on their ballot access.

       For the same reason, the plaintiffs similarly cannot demonstrate any risk of irreparable

harm, at least none caused by anyone but them. And they fail to demonstrate any reason why the

public interest in orderly election processes and uncluttered ballots somehow favors their request

to appear on the ballot with no indication of any, much less a significant modicum, of support.




                                               -3-
                                                BACKGROUND

I.       NEW HAMPSHIRE’S BALLOT ACCESS LAWS

         Similar to most states, New Hampshire has long required political candidates seeking to

have their names listed on statewide election ballots to first demonstrate a significant modicum

of support among registered voters. To that end, New Hampshire law provides a potential

candidate with three avenues for placement on the general election ballot: (1) as the nominee

chosen in the primary of a state recognized “party”2; (2) as the nominee of a state recognized

“political organization”3; and (3) by submitting, as an individual candidate, the requisite number

of nomination papers.4 See Libertarian Party v. Gardner, 638 F.3d 6, 10 (1st Cir. 2011); see also

Libertarian Party of New Hampshire v. State, 154 N.H. 376, 378-79 (2006) (describing New

Hampshire’s statutory scheme for ballot qualification).

         LPNH does not have a significant modicum of support among registered voters in New

Hampshire to qualify as either a party or a political organization; therefore, its candidates seek

access to the 2020 ballot as individual candidates. N.H. Rev. Stat. Ann. § 655:40 provides,

         As an alternative to nomination by party primary, a candidate may have his or her
         name placed on the ballot for the state general election by submitting the requisite
         number of nomination papers. Such papers shall contain the name and domicile of
         the candidate, the office for which the candidate is nominated, and the political
         organization or principles the candidate represents. Nomination papers shall be
         signed by such persons only as are registered to vote at the state general election.
         No voter shall sign more than one nomination paper for each office to be voted for,
2
  “Party” is defined as “any political organization which at the preceding state general election received at least 4
percent of the total number of votes cast for any one of the following: the office of governor or the offices of United
States Senators.” N.H. Rev. Stat. Ann. § 652:11.
3
 To constitute a state recognized “political organization” and have its name placed on the general election ballot, a
political organization must submit nomination papers signed by at least 3 percent of the total votes cast at the
previous state general election. N.H. Rev. Stat. Ann. § 655:40-a; N.H. Rev. Stat. Ann. § 655:42, III.
4
  A candidate who is not nominated by a state recognized party or political organization must submit nomination
papers signed by at least 3,000 registered voters to be nominated as a candidate for president, United States senator,
or governor, see N.H. Rev. Stat. Ann. § 655:40, N.H. Rev. Stat. Ann. § 655:42, I, and at least 1,500 registered voters
to be nominated as a candidate for United States representative, 750 for councilor or state senator, and 150 for state
representative or county officer, see N.H. Rev. Stat. Ann. § 655:40, :42, II.


                                                         -4-
       and no nomination paper shall contain the names of more candidates than there are
       offices to be filled. Each voter shall sign and date an individual nomination paper.
       Nomination papers shall be dated in the year of the election.

N.H. Rev. Stat. Ann. § 655:42, which governs the number of nomination papers a candidate must

submit, states:

       I. It shall require the names of 3,000 registered voters, 1,500 from each United
       States congressional district in the state, to nominate by nomination papers a
       candidate for president, United States senator, or governor.

       II. It shall require the names of 1,500 voters registered in the district to nominate
       by nomination papers a candidate for United States representative; 750 to nominate
       a candidate for councilor or state senator; and 150 to nominate a candidate for state
       representative or county officer.

       Valid nomination papers must meet certain statutory requirements. First, they must be

signed and dated in the year of the election by “such persons only as are registered to vote at the

state general election.” N.H. Rev. Stat. Ann. § 655:40. Second, once collected, each nomination

paper must be “submitted to the supervisors of the checklist of the town or ward in which the

signer is domiciled or registered” for a certification as to “whether or not the signer is a

registered voter in said town or ward.” N.H. Rev. Stat. Ann. § 655:41, I. The nomination papers

must be “submitted to the supervisors of the checklist no later than 5:00 p.m. on the Wednesday

5 weeks before the primary,” and the supervisors are required to complete the certification

process “no later than 5:00 p.m. on the Wednesday 2 weeks before the primary.” Id. New

Hampshire holds its primary “on the second Tuesday in September in every even-numbered

year.” N.H. Rev. Stat. Ann. § 653:8. As a result of these statutory requirements, a candidate has

from January through July of an election year, approximately seven months (or 210 days), in

which to collect nomination papers.

       The New Hampshire primary for the 2020 General Election will occur on September 8,

2020, as a result of which the deadline to submit nomination papers to the supervisors of the



                                                 -5-
checklist is August 5, 2020. See NH Political Calendar 2020-2021, available at

http://sos.nh.gov/. The Secretary of State will not be able to prepare and deliver the ballots, as

required by N.H. Rev. Stat. Ann. § 656:1, until the results of the primary are known, sometime

after the September 8, 2020 Primary.



II.    THE PLAINTIFFS’ LACK OF EFFORT TO OBTAIN SIGNATURES IN 2020

       On January 1, 2020—almost three months before the Governor issued his first

Stay at Home Order on March 26, 2020—the time period for gathering nomination

signatures commenced. See N.H. Rev. Stat. Ann. § 655:40 (requiring that nomination

papers “be dated in the year of the election”). The record reflects that the plaintiffs

deliberately made no effort to gather signatures during the winter months. See Doc 1:5 ¶

21 (“For the year 2020, Plaintiffs’ planned to concentrate their solicitation activities

during the Spring and Summer when the weather was more conducive to in-person

solicitations, and after the Libertarian Party’s national convention” in May); see also Doc

4-1: 2¶ 7. The plaintiffs idled away the first quarter of 2020 even though, just five years

ago, the LPNH took the position in this Court that it needed a full 21 months in which to

gather signatures, and that cutting that period down to just seven months would violate its

First Amendment rights. See Libertarian Party, 126 F.Supp. 3d at 200-01; Libertarian

Party, 843 F.3d at 26-7. In any event, the plaintiffs’ willingness to let the first quarter of

2020 pass without mustering any signature gathering efforts tacitly concedes that they

need no more than four to five months in which to gather their signatures. But LPNH’s

past history suggests that they need less time than that: in 2012, for example, LPNH




                                                 -6-
obtained over 13,000 signatures in just two months. Libertarian Party, 843 F.3d at 23

(describing LPNH’s 2012 signature efforts and success).

       By failing to commence efforts in January, the plaintiffs missed prime

opportunities to gather signatures. See id. at 27 (rejecting LPNH’s argument that it is

difficult to obtain signatures during winter months, noting that “hundreds of thousands of

New Hampshire citizens streamed in and out of polling stations in the presidential

primaries held [in] February”). First, the Governor did not declare a state of emergency

until well into March 2020, leaving the plaintiffs with over two months – half of the time

they apparently believe they need – in which to gather signatures. See Doc 4-1:2 ¶ 7

(describing deliberate plans not to conduct signature gathering efforts until the spring,

leaving themselves four to five months in which to gather the necessary signatures).

       Second, on February 11, 2020, prior to the state of emergency, New Hampshire

conducted a Presidential Primary at which 152,554 Republican and 279,749 Democratic

voters cast ballots in person. See Ballots Cast, available at

http://sos.nh.gov/nhsos_content.aspx?id=8589996918. These 432,303 New Hampshire

voters all spent time that day at one of the 309 polling places in the State. The plaintiffs

deliberately declined to deploy supporters to these polling places, where they could have

gathered countless signatures from voters exiting various polling locations. See

Libertarian Party, 843 F.3d at 27 (observing “[o]f course, hundreds of thousands of New

Hampshire citizens streamed in an out of polling stations in the presidential primaries

held [in] . . . February,” as example of opportunity for winter signature gathering).

       Third, on Tuesday, March 10, 2020, also before the state of emergency, most towns in

New Hampshire conducted their annual election. See NH Political Calendar 2020-2021,




                                                -7-
available at http://sos.nh.gov/. Significant numbers of voters also participated in that election

and were at polling places during the course of the day where the plaintiffs could have deployed

supporters to collect signatures. Libertarian Party, 843 F.3d at 29 (observing that “New

Hampshire traditionally holds town meetings in the spring . . . .”).

        Both the Presidential Primary and town elections occurred prior to the Governor

declaring a State of Emergency due to the COVID-19 pandemic. Each, alone, would have

provided the plaintiffs an opportunity to gather their full statutory complement of signatures.

Given the volumes of registered voters concentrated at polling locations within a month of one

another in February and March, the plaintiffs deliberately missed their opportunity to gather their

statutory requirement of signatures before the pandemic even took hold.



III.    THE COVID-19 STATE OF EMERGENCY

        On March 13, 2020, the Governor exercised his emergency powers under N.H. Rev. Stat.

Ann. § 4:45 and issued Executive Order 2020-04, declaring a State of Emergency due to Novel

Coronavirus (COVID-19) in New Hampshire. Upon the expiration of that order, and the

expiration of each extension order issued thereafter, the Governor extended the State of

Emergency through June 26, 2020. See Executive Orders 2020-08, 2020-09, and 2020-10.5

Since the declaration of the State of Emergency, the Governor has issued a number of

Emergency Orders in response to the COVID-19 crisis.

        Relevant to this action, on March 23, 2020, the Governor issued Emergency Order #16,

prohibiting scheduled gatherings of ten or more attendees. On March 26, 2020, the Governor



5
 All of the Governor’s Executive Orders and Emergency Orders issued thereunder are available online at
https://www.governor.nh.gov/news-and-media/emergency-orders-2020.



                                                      -8-
issued Emergency Order #17, closing non-essential businesses and requiring New Hampshire

residents to stay at home unless engaging in certain identified activities (commonly referred to as

the Stay at Home Order).

        Those emergency orders remained in place, in some form, through June 15, 2020.

During that two and a half month period, however, the plaintiffs again declined to take

any action. Following the Governor’s declaration of a state of emergency and the

issuance of the Stay at Home Order in late March, the plaintiffs “concluded that normal

solicitation activities would be inconsistent with the Governor’s orders, and put the safety

of solicitors and voters at risk.” Doc 1:3 ¶ 8. Rather than try to solicit nomination papers

by telephone, mail, online efforts, or otherwise, the plaintiffs apparently made no attempt

to solicit signatures by any means following the declaration of the State of Emergency.

See Doc 1:6 ¶ 30 (“Plaintiffs do not believe, based upon their experience, that

solicitations by phone or email would be practical or cost effective.”).6 The plaintiffs,

meanwhile, took no action until June 8, 2020, when they filed this action, to challenge the

Stay at Home Order as applied to them. As with the first quarter of 2020, during the

period of March 13, 2020 through June 8, 2020, the plaintiffs remained idle.

        What is more, by early May—only a little more than a month after the Stay at Home

Order issued—New Hampshire was already beginning to reopen. As the first step in “reopening

the economy,” on May 1, 2020, the Governor issued Emergency Order #40—also known as

“Stay at Home 2.0,” which began the process of permitting businesses that had been deemed


6
  While Jilletta Jarvis, Secretary for LPNH, states in her Affidavit that the “efforts we have . . . made to secure
signatures through on-line or telephone solicitations have been unsuccessful, and have required the allocation of a
disproportionate amount of resources,” she does not state that those efforts were made during this signature
gathering period. Doc 4-1:2 ¶ 5; see also Doc 4-1:2 ¶ 6 (beginning with the phrase “[i]n our experience,” suggesting
that she is referring to past efforts). Read in conjunction with Paragraph 30 of the Amended Complaint, Ms. Jarvis’s
statements do not appear to refer to any efforts made by LPNH to gather signatures by telephone, online, or
otherwise during 2020. See Doc 2;6, ¶ 30.


                                                       -9-
“non-essential” to reopen in a limited manner and under guidelines designed to minimize the

adverse impact on public health. This even included businesses that provide social gathering

activity, such as restaurants, and other public attractions such as beaches. On May 29, 2020, the

Governor extended the Stay at Home Order through June 15, 2020.

       On June 15, 2020, both the Stay at Home Order and Emergency Order #16 (prohibiting

gatherings of ten or more attendees) expired. Since then, the record reflects that the plaintiffs

filed this action, but otherwise have not made any attempts to gather the necessary signatures,

beyond advertising on June 27, 2020 for volunteers to help gather signatures. See

https://lpnh.org/2019/07/04/lpnh-announces-2020-presidential-preference-primary/ last visited

July 1, 2020). The Jarvis affidavit serves as the sole evidence before this Court concerning the

plaintiffs’ conduct in 2020. Doc 4-1.

       Despite the Stay at Home Order and social distancing guidelines, there recently

have been several large gatherings of politically active people in public spaces—a perfect

opportunity for signature gathering. Public authorities, notwithstanding the emergency

orders, effectively sanctioned these gatherings. The plaintiffs could have deployed

supporters to those gatherings to solicit nominating papers, but apparently they

disregarded those opportunities as well. The plaintiffs themselves, moreover, have

scheduled a number of “Libertarian meetups” to occur throughout July. See

https://lpnh.org/find-events/

       With the expiration of the Stay at Home Order, nothing prevents the plaintiffs

from gathering signatures from now until the submission deadline on August 5, 2020.

They simply haven’t tried.




                                               - 10 -
IV.    THE PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
       AND PRELIMINARY INJUNCTION.

       On June 8, 2020, the plaintiffs filed the instant action. Doc 1. On June 9, 2020, the

plaintiffs filed an amended complaint, Doc 2, as well as an Emergency Verified Motion for

Temporary Restraining Order and Preliminary Injunction with supporting memorandum of law

and proposed order, Doc. 4-2, Doc 4-3. Through the motion, the plaintiffs seek a preliminary

injunction requiring the Secretary of State to “place the [p]laintiffs on the New Hampshire

November 3, 2020 general election ballot . . . .” Doc 4-3.




                                              - 11 -
                                    STANDARD OF REVIEW

        “A preliminary injunction is an ‘extraordinary and drastic remedy,’” which “is never

awarded as of right.” Munaf v. Geren, 553 U.S. 674, 689-90 (2008) (citations omitted). The

party seeking one bears the burden of establishing that the following four factors weigh in its

favor: “(1) a likelihood of success on the merits, (2) a likelihood of irreparable harm absent

interim relief, (3) a balance of equities in the plaintiff’s favor, and (4) service of the public

interest.” Arborjet, Inc. v. Rainbow Treecare Sci. Advancements, Inc., 794 F.3d 168, 171 (1st

Cir. 2015). “The sine qua non of this four-part inquiry is likelihood of success on the merits: if

the moving party cannot demonstrate that he is likely to succeed in his quest, the remaining

factors become matters of idle curiosity.” New Comm Wireless Servs., Inc. v. SprintCom, Inc.,

287 F.3d 1, 9 (1st Cir. 2002). As to the second factor, irreparable harm does not exist where the

moving party has an adequate remedy at law. See Aoki Technical Laboratory, Inc. v. FMT

Corp., 26 F. Supp. 2d 319, 331 (D.N.H. 1998).

        Moreover, the plaintiffs do not request preliminary injunctive relief to preserve the status

quo. Instead, they ask this Court to order the Secretary of State to place their names on the 2020

General Election ballot. Such a request amounts to a mandatory preliminary injunction. See

Braintree Labs., Inc. v. Citigroup Global Mkts. Inc., 622 F.3d 36, 41 (1st Cir. 2010) (A

mandatory preliminary injunction “requires affirmative action by the non-moving party in

advance of trial.”). “Because a mandatory preliminary injunction alters rather than preserves the

status quo, it ‘normally should be granted only in those circumstances when the exigencies of the

situation demand such relief.’” Id. (quoting Mass. Coal. of Citizens with Disabilities v. Civil

Def. Agency, 649 F.2d 71, 76 n.7 (1st Cir. 1981)); see also South Bay United, 590 U.S. ___ slip

op. at 1-2 (“This power is used where the legal rights at issue are indisputably clear and, even




                                                 - 12 -
then, sparingly and only in the most critical and exigent circumstances.”) (quotation and citation

omitted). The plaintiffs fail to meet this heavy burden and neither their amended complaint nor

their motion reveal any exigencies that demand the issuance of mandatory preliminary injunctive

relief.




                                              - 13 -
                                             ARGUMENT

I.        THE PLAINTIFFS CANNOT DEMONSTRATE A LIKELIHOOD OF SUCCESS
          ON THE MERITS.

          In the First Circuit, “proving likelihood of success on the merits is the ‘sine qua non’ of a

preliminary injunction.” Arborjet, Inc., 794 F.3d at 173 (citations omitted). “If the moving party

cannot demonstrate that he is likely to succeed in his quest, the remaining factors become matters

of idle curiosity.” Id. (bracketing and citations omitted). “To demonstrate likelihood of success

on the merits, plaintiffs must show more than mere possibility of success—rather, they must

establish a strong likelihood that they will ultimately prevail.” Sandicato Puertorriqueno de

Trabajadores v. Fortuno, 699 F3d. 1, 10 (1st Cir. 2012) (citations and internal quotation marks

omitted).

          The plaintiffs claim that enforcing New Hampshire’s statutory ballot access requirements

during the 2020 General Election would place a severe and unconstitutional burden on their First

Amendment rights. The plaintiffs are not likely to succeed on the merits of this claim because

they cannot demonstrate that the combination of the State’s ballot access laws and the conditions

of the COVID-19 pandemic have imposed a severe burden on their ability to obtain signatures,

when viewed in light of the entire time period available to the plaintiffs for gathering nomination

papers.


          A.     Application of N.H. Rev. Stat. Ann. § 655:40 and N.H. Rev. Stat. Ann. §
                 655:42 during the 2020 General Election imposes only a reasonable burden
                 on ballot access that is outweighed by the State’s interest in avoiding ballot
                 clutter.

          State-enacted ballot-access regulations “implicate ‘two different, although overlapping,

kinds of rights—the right of individuals to associate for the advancement of political beliefs, and

the right of qualified voters, regardless of their political persuasion, to cast their votes



                                                  - 14 -
effectively,’ thereby triggering scrutiny under both the First and Fourteenth Amendments.”

Libertarian Party of N.H., 843 F.3d at 25 (quoting William v. Rhodes, 393 U.S. 23 (1968)).

Those rights, however, “are necessarily subject to qualification if elections are to be run fairly

and effectively.” Cool Moose Party v. Rhode Island, 183 F.3d 80, 82 (1st Cir. 1999) (quoting

Munro v. Socialist Workers Party, 479 U.S. 189, 193 (1986)). “[A]s a practical matter, there

must be a substantial regulation of elections if they are to be fair and honest and if some sort of

order, rather than chaos, is to accompany the democratic process.” Storer v. Brown, 415 U.S.

724, 730 (1974). “‘This legitimate interest in reasonable regulation is based not only on

‘common sense,’ Burdick v. Takushi, 504 U.S. 428, [433 (1992)], but also the [U.S.

Constitution’s] Article I reservation to the States of the power to prescribe ‘Times, Places and

Manner of holding Elections for Senators and Representatives.’ U.S. Const., Art. I, § 4, cl. 1.’”

Libertarian Party of N.H. v. Gardner, 126 F. Supp. 3d 194, 199 (D.N.H. 2015) (quoting

Libertarian Party of Maine v. Diamond, 992 F.2d 365, 370 (1st Cir. 1993)).

       “In recognition of the competing interests at stake where ballot access regulations are

concerned, the Supreme Court has developed a flexible ‘sliding scale’ approach for assessing the

constitutionality of such restrictions.” Barr v. Galvin, 626 F.3d 99, 109 (1st Cir. 2010). Under

this approach, “a restriction that imposes a severe burden on ballot access cannot survive unless

it is narrowly drawn to advance a state interest of compelling importance. In contrast,

restrictions that impose reasonable and nondiscriminatory burdens on ballot access require only a

corresponding state interest sufficiently weighty to justify the limitation.” Libertarian Party of

N.H., 126 F. Supp. 3d at 200 (brackets and citations omitted); see Anderson v. Celebrezze, 460

U.S. 780, 789 (1983). Determining the nature of the burden, therefore, drives the analysis of the

constitutional claim against the restriction.




                                                - 15 -
       The plaintiffs do not challenge the facial validity of N.H. Rev. Stat. Ann. § 655:40 and

N.H. Rev. Stat. Ann. § 655:42, nor could they. New Hampshire’s requirements on the plaintiff

candidates – 3,500 or 1,500 signatures – fall well below what is constitutionally onerous. See

Libertarian Party of N.H., 843 F.3d 2d 20 (upholding constitutionality of New Hampshire’s

ballot-access regulations relative to political organizations, concluding that the regulations have

“a cumulative burden well less than that found acceptable in controlling precedent”); Libertarian

Party of N.H., 154 N.H. 376 (upholding the constitutionality of New Hampshire’s ballot-access

laws, concluding that they impose only a reasonable burden on a party or candidate’s ability to

access the ballot and are reasonably related to the state’s interests in maintaining an orderly

ballot). Instead, the plaintiffs claim that the statutes are unconstitutional as applied to them

during the 2020 General Election because of the COVID-19 pandemic.

       The plaintiffs cannot establish a likelihood of success on the merits because they do not

face a severe burden on their access to the ballot, and the State has a well-established interest in

the reasonable burden the signature requirements impose. See Libertarian Party of N.H., 843

F.3d 2d 20; Libertarian Party of N.H., 154 N.H. 376. For the reasons discussed below, the Court

should find that N.H. Rev. Stat. Ann. § 655:40 and N.H. Rev. Stat. Ann. § 655:42 as applied to

the 2020 General Election impose only a reasonable and nondiscriminatory burden on the

plaintiffs’ ability to access the ballot, which is outweighed by the State’s strong interest in

preventing ballot clutter by requiring candidates to make a preliminary showing of substantial

support. The plaintiffs are not entitled to a preliminary injunction.




                                                - 16 -
               1.      The current State of Emergency has not transformed the State’s
                       reasonable ballot-access process into a severe burden on the plaintiffs.

       At the outset, the plaintiffs’ challenge appears more aimed at bygone emergency orders

they belatedly challenge than the statute itself. To that end, the plaintiffs argue that, as applied to

the 2020 General Election, the State’s ballot-access regulations impose a severe burden because

the Governor’s Orders and social distancing guidelines relating to the COVID-19 pandemic have

affected their ability to gather nomination papers. Doc 1:5 ¶¶21-28. But the plaintiffs had nearly

three months in the beginning of the year in which no state of emergency existed at all. They

purposefully declined to undertake any signature gathering on their unquantified sense that they

would not be successful during the winter months. Doc 4-1:2 ¶7 (“For this election cycle, it had

been our intention to focus our solicitation activities during the spring and summer when the

weather would be conducive to in-person solicitations.”). This is not the first time that LPNH

has asserted that it cannot effectively gather signatures in the winter: both this Court and the

First Circuit have squarely rejected the notion that New Hampshire residents “hibernate” all

winter, and have emphasized, to the contrary, that hundreds of thousands of New Hampshire

voters “stream” to and from polling places during the presidential primary. Libertarian Party,

843 F.3d at 27 (“[W]ith New Hampshire voters turning out in droves for party primaries in

February, we doubt New Hampshire citizens hibernate as much as LPNH implies.”); Libertarian

Party, 126 F.Supp.3d at 202 (“LPNH’s own experience during its 2012 petition drive establishes

that it is not impossible to collect petitions at all during the winter,” and noting that LPNH

collected over 1000 signatures in December, 2011.).

       The opportunity the presidential primary presented bears emphasis. As mentioned above,

432,303 New Hampshire voters all spent time at one of the 309 polling places in the State on

February 11, 2020. If just 300 LPNH supporters or paid petitioners joined the effort, each person



                                                - 17 -
would have had to obtain only ten signed nomination papers for the plaintiffs who are seeking

the highest offices, and only five or less for those seeking offices requiring smaller numbers of

nomination papers. Even if LPNH had only 150 supporters and targeted polling places with

higher numbers of voters, each would have had to gather at most twenty signed nominating

papers. If LPNH is unable to muster 150 supporters, that may reflect its candidates’ level of

support and their entitlement to a position on the general election ballot.

        During the period from March 26, 2020 through June 15, 2020, the Governor’s Stay at

Home and related emergency orders were in effect. Rather than try to make up for lost time over

the winter, the plaintiffs again sat idle. It was not until June 8, 2020 that the plaintiffs filed this

action. During that same time, moreover, the plaintiffs did not even explore alternatives to in

person canvassing, such as electronic mail, telephonic or other solicitation. The plaintiffs let

nearly two and a half more months elapse without taking any action to assert their rights.

        As of June 15, 2020, the Stay at Home Order has expired, and the plaintiffs again are in

the clear. They present this Court with no evidence that they have tried, or that they are trying

and that COVID-19 impedes their efforts. They speculate to that effect, see Doc 4-1, but present

this Court with no actual evidence.

        Accepting for purposes of argument that the COVID-19 pandemic effectively shortened

the plaintiff’s period of time for collecting signatures, it did so only by two and a half months.

Had the plaintiffs been active over the winter, they would have very likely been able to have

completed most of their signature gathering, and would have the period from June 15, 2020 to

August 5, 2020, nearly two more months, in which to complete it. The United States Supreme

Court and the First Circuit Court of Appeals have upheld time frames shorter than New

Hampshire’s seven-month period, some of which required significantly more signatures. See




                                                 - 18 -
American Party of Texas v. White, 415 U.S. 767, 786-87 (1974) (finding a 55-day period for

circulating petitions in the State of Texas not “an unduly short time” for collecting 22,000

signatures); Jenness v. Fortson, 403 U.S. 431, 433, 439-40 (1971) (upholding Georgia ballot

access regulations which provided a period of 180 days to circulate nominating petitions); Barr

v. Galvin, 626 F.3d 99, 110 (1st Cir. 2010) (finding that 60 days to secure 10,000 required

signatures was “modest” rather than severe). Other courts have upheld similar requirements.

See Libertarian Party of Florida v. Florida, 710 F.2d 790, 794 (11th Cir. 1983) (upholding ballot

access regulations which limited minor party to 188 days to conduct its petitioning effort); Stone

v. Board of Elections Comm’rs for City of Chicago, 955 F. Supp. 2d 886, 896 (N.D. Ill. 2013)

(finding a 90-day period for collecting 12,500 signatures “not unduly onerous” and “justified by

Illinois’ interest in regulating access to the ballot”). Even if the COVID-19 pandemic effectively

shortened the plaintiffs’ period of time for collecting signatures, that burden is not severe or

unreasonable.

         In the end, the effectiveness of gathering signatures is a function more of money than of

time. Libertarian Party, 843 F.3d. at 27 (“With $50,000 in hand, a party can obtain 20,000

signatures within two or three months.”). Indeed, in 2012, plaintiff LPNH gathered over 13,000

signatures in a two month period using professional petitioners, and unpaid volunteers added

another 3,000 to 4,000 signatures to LPNH’s 2012 ballot efforts. Id. at 23. As of June 30,

LPNH claims to have raised over $30,000 for signature gathering purposes.

https://lpnh.org/2020-ballot-access/ (last visited July 1, 2020). Plaintiffs need only 17,000 total

signatures collectively to get onto the ballot for their respective positions sought, but plan to

garner 32,000 signatures.7 Id. LPNH spent $40,000 to obtain 19,000 signatures in 2012. Id.


7
 Plaintiffs Jorgenson, Cohen, Perry and O’Connell need 3,500 signatures each, while plaintiffs Dumont and Olding
need 1,500 each, for a total of 17,000. A voter signing a petition has to be domiciled in the district the candidate


                                                       - 19 -
While some costs may have increased, that history strongly suggests that the burden on their

ballot access is relatively light, and that, if they had utilized the full seven months they had, they

would have already obtained all of the necessary signatures.

        In any event, now that the Governor’s Stay at Home Order has expired and businesses

have reopened across the State, the remaining social distancing guidelines impose at most a

slight burden on the plaintiffs’ ability to gather nomination papers. The plaintiffs do not suggest

that they are unable to hire the necessary professional petitioners or that they cannot enlist

volunteers to gather signatures. Plaintiff LPNH has raised a large portion of the funds necessary

for the effort. https://lpnh.org/2020-ballot-access/ (last visited July 1, 2020).

        Candidates with sufficient support in the State should be able to collect nomination

papers within a relatively short period of time. See Libertarian Party, 843 F.3d at 27.

Particularly where all of the individual plaintiffs are associated with the Libertarian Party, they

should be able to rely on the assistance of LPNH supporters and paid petition gatherers. If just

100 LPNH supporters or paid petitioners each obtain nomination papers from just 1 voter a day,

the plaintiffs could gather the required number of papers in one month, easily meeting the

August 5, 2020 deadline.

        Finally, the plaintiffs offer no evidence that the COVID-19 pandemic has in fact

burdened actual efforts to obtain nomination papers. The plaintiffs rely solely on the Affidavit of

Jilletta Jarvis, the Secretary of LPNH. Doc 4-1. Her affidavit discusses the party’s past

experiences soliciting nominating papers, but does not describe any efforts made by LPNH in



seeks to represent. Thus in many instances, one candidate can gather signatures for several. A candidate for
governor or someone working for that candidate, could gather signatures for U.S. Senate candidates and for the U.S.
House of Representatives candidate for the district of the voter signing the gubernatorial candidate’s petition.
17,000 is the aggregate of signatures all of the plaintiff candidates will need; but that does not mean they need
17,000 voters to sign for them. A well organized and coordinated effort would succeed on a much smaller number
of voters if the voters are willing to sign more than one candidate’s petition.


                                                      - 20 -
2020 to gather signatures, either before or during the state of emergency. The plaintiffs do not

appear to rely, at least not in any meaningful way, on any evidence from the individual plaintiffs

themselves to demonstrate any difficulties they personally have experienced while trying to

collect signatures. There is no evidence that any plaintiff made any effort at all to obtain

nomination papers during the Presidential Primary in February, town elections in March, or

through telephone, mail, or electronic means during the State of Emergency. Nor is there any

evidence that any of them is trying now. In the absence of any evidence demonstrating efforts

made to obtain nomination papers in any way and at any time since January 1, 2020, any burden

placed on the plaintiffs’ ability to access the ballot due to the COVID-19 pandemic can hardly be

considered severe.


               2.      The Plaintiffs’ Legal Authority Is Unpersuasive

       The plaintiffs’ reliance on four out-of-state cases is unpersuasive because those cases

involved much different windows of time for gathering signatures and filing deadlines. In

Esshaki v. Whitmer, 2020 WL 2185553, __ Fed. Appx. ___ (6th Cir. May 5, 2020), the plaintiff

claimed that Michigan’s emergency Stay-at-Home Orders issued in response to the COVID-19

pandemic prevented the collection of signatures “during the timeframe between the imposition of

the first Stay-at-Home Order on March 23 and the April 21 deadline for filing the signatures.”

Id. at *1. Unlike the plaintiffs in this action, the Esshaki plaintiff had gathered more than 700 of

the 1,000 required signatures by March 23, when the stay at home order issued. Id. The court

found that the plaintiff would not have had the ability to obtain the remaining signatures given

the imposition of the Stay-at-Home Order so close to the deadline.

       Similarly, in Garbett v. Herbert, 2020 WL 2064101 (D. Ut. April 29, 2020), the plaintiff

had to submit 28,000 signatures to access the ballot by April 13, 2020. Id. at *1. On March 6,



                                               - 21 -
the Governor of Utah declared a state of emergency and almost immediately requested citizens to

remain at home, followed by a March 27 “Stay safe, stay home” directive. Id. at *3. Unlike the

LPNH candidates in the instant case, Garbett had made significant efforts to obtain signatures in

the early part of 2020 and “was ostensibly on track to reach the signature threshold when

[COVID-19] quickly developed into a global pandemic[.]” Id. at *1-*2. Garbett also had

continued to try to obtain signatures during the state of emergency, and presented evidence of a

significant rate of increase of refusals to sign petitions. Id. at *3. Had the plaintiffs in this action

been diligent all along only to have the pandemic restrictions issue in the final month or weeks

before the deadline, and had they presented evidence of their inability to get the final signatures

they needed, they could claim analogy to the Garbett plaintiff. Id. at *6.

        In Libertarian Party of Illinois v. Pritzker, 2020 WL 1951687 (N.D. Ill., April 23, 2020),

“the ‘window’ for gathering [ballot access] signatures opened at nearly the same time that

Governor Pritzker first imposed restrictions” due to COVID-19, id. at *4, and the plaintiffs had

to file their completed petitions by June 22, 2020, id. at *2. Finally, in Goldstein v. Secretary of

the Commonwealth, 142 N.E. 3d 560 (Mass. 2020), the window to begin collecting signatures

did not open until February 11, 2020, when nomination papers were furnished to the plaintiffs,

and the filing deadlines were April 28, 2020, and May 5, 2020, depending on the office being

sought. Id. at 566.

        The theme of the decisional law the plaintiffs advance is that the signature-gathering

“window” and filing deadlines fell at the precise time that states were imposing strict restrictions

due to the COVID-19 crisis, after plaintiffs had made substantial progress on signature gathering.

The plaintiffs cannot remotely claim to find themselves in similar circumstances. They had time

prior to the Stay at Home Order, and have time after its expiration in which to gather signatures.




                                                 - 22 -
They have raised over $33,000 for the effort. Yet it was not until June 8, 2020 that the plaintiffs

took any action at all.

        In short, during the period from January until mid-March, and from mid-June to the

deadline, the plaintiffs can claim no severe burden as a matter of law. Plaintiff LPNH’s own

experience provides strong evidence that they would have had sufficient time in which to gather

signatures had they not opted to sit idle for at least the first three months of 2020, if not the first

six. In any event, the plaintiffs offer this Court nothing but the speculation of the LPNH

secretary that they will be unable to obtain the necessary signatures.

        At most, the plaintiffs may claim that the period from mid-March to mid-June, when the

emergency orders at issue were in effect, imposed something more than the normal statutory

burden. But they never did anything about it. Instead, they have waited until now to sue, and

ask simply to be put on the ballot even though they, essentially, have taken no action from

January to the present to collect the necessary signatures. Plaintiffs’ inaction is the true source of

any burden they now claim.

        The plaintiffs fail to demonstrate any likelihood of success that the combination of New

Hampshire’s reasonable ballot-access requirements and COVID-19-related restrictions impose a

severe burden on their ballot access.


                3.        The State’s strong interest in ensuring that candidates have sufficient
                          support before appearing on the ballot outweighs any limited burden
                          imposed on signature-collecting efforts due to the COVID-19
                          pandemic.

        Anderson posits that, while “severe” restrictions on ballot-access require strict scrutiny

review, see Burdick v. Takushi, 504 U.S. 428, 434 (1992), non-severe restrictions garner no

specific, lesser scrutiny, but rather are judged by a balancing scale requiring that the burden “be




                                                 - 23 -
justified by relevant and legitimate state interests ‘sufficiently weighty to justify the limitation,’”

Crawford v. Marion County Election Bd., 553 U.S. 181, 191 (2008) (quoting Norman v. Reed,

502 U.S. 279, 288-89 (1992)).

        “It is settled beyond hope of contradiction that states have a legitimate interest in

ensuring that a candidate makes a preliminary showing of a substantial measure of support as a

prerequisite to appearing on the ballot.” Barr, 626 F.3d at 111; see also Jenness, 403 U.S. at 442

(“There is surely an important state interest in requiring some preliminary showing of a

significant modicum of support before printing the name of a political organization’s candidate

on the ballot….”); Bullock v. Carter, 405 U.S. 134, 145 (1972) (citations omitted) (“The Court

has recognized that a State has a legitimate interest in regulating the number of candidates on the

ballot. In so doing, the State understandably and properly seeks to prevent the clogging of its

election machinery, avoid voter confusion, and assure that the winner is the choice of a majority,

or at least a strong plurality, of those voting, without the expense and burden of runoff

elections.”).

        “[W]hen a state election law provision imposes only reasonable, nondiscriminatory

restrictions upon the First and Fourteenth Amendment rights of voters, the State’s important

regulatory interests are generally sufficient to justify the restrictions.” Libertarian Party, 638

F.3d at 14. Here, the State’s interest in ensuring that a political candidate has a sufficient

measure of support before adding his or her name to the ballot outweighs the minimal burden the

pandemic has allegedly imposed on the plaintiffs’ right to access the ballot in 2020.

        The plaintiffs have failed to meet their burden of demonstrating a likelihood of success

on the merits of their claim.




                                                 - 24 -
II.     THE PLAINTIFFS HAVE NOT DEMONSTRATED IRREPARABLE HARM.

        In addition to a likelihood of success on the merits, a plaintiff seeking a preliminary

injunction must demonstrate an imminent risk of immediate, irreparable harm. Ross-Simons of

Warwick, Inc. v. Baccarat, Inc., 217 F.3d 8, 13 (1st Cir. 2000) (“Irreparable harm is an essential

prerequisite for a grant of injunctive relief.”). And “the burden of demonstrating that a denial of

interim relief is likely to cause irreparable harm rests squarely upon the movant.” Blinds To Go,

370 F.3d at 162. But a plaintiff “does not satisfy the irreparable harm criterion when the alleged

harm is self-inflicted.” Fibs Leasing Co. v. Airdyne Industries, Inc., 826 F.Supp. 38, 39

(D.Mass. 1993) (quoting San Franscisco Real Estate v. Real Estate Invest. Trust of America, 692

F.2d 814, 818 (1st Cir. 1982)); see also Second City Music, Inc. v. City of Chicago, 333 F.3d 846,

850 (7th Cir. 2003) (“self-inflicted wounds are not irreparable injury.”); Al Otro Lado v. Wolf,

952 F.3d 999, 1008 (9th Cir. 2020) (“That the government’s asserted harm is largely self-inflicted

severely undermines its claim for equitable relief.”).

        The only irreparable harm the plaintiffs allege is the violation of their First Amendment

rights. When “the violation of a constitutional right is the irreparable harm asserted . . . , the two

prongs of the preliminary injunction threshold merge into one: in order to show irreparable

injury, plaintiff must show a likelihood of success on the merits.” Turley v. Giuliani, 86

F.Supp.2d 291, 295 (S.D.N.Y.2000) (citation omitted). As set forth above, New Hampshire’s

ballot-access laws, as applied in the context of the 2020 General Election, do not infringe on the

plaintiffs’ First Amendment rights. The plaintiffs do not claim any other type of irreparable

harm.

        Moreover, the plaintiffs offer no evidence to show that the harm they fear will in fact

befall them, or is or was not self-inflicted. The plaintiffs rely solely on the two-page affidavit of




                                                - 25 -
Ms. Jarvis, Doc 4-1, which speculates that efforts over the winter would not have been

successful, that alternatives to canvassing such as email campaigns would not have been

successful, and that going forward with canvassing now will not be successful. See Doc. 4:4.

Their speculation about what they may be able to accomplish falls well short of establishing a

risk of irreparable harm, particularly given their inaction for over the first half of 2020.

Charlesbank Equity Fund II, LP v. Blinds To Go, Inc., 370 F.3d 151, 162 (1st Cir. 2004) (“A

finding of irreparable harm must be grounded on something more than conjecture, surmise or a

party’s unsubstantiated fears of what the future may have in store.”). Matrix Group Ltd., Inc. v.

Rawlings Sporting Goods Company, Inc., 378 F.3d 29, 34 (1st Cir. 2004) (“Speculation or

unsubstantiated fears of what may happen in the future cannot provide the basis for a preliminary

injunction.”) (quoting In re Rare Coin Galleries of America, Inc., 862 F.2d 896, 902 (1st Cir.

1988)). As discussed above, in light of the expiration of the State of Emergency and the

economic reopening of the State, there is no reason to believe that the plaintiffs will be unable to

gather the requisite number of nominating papers by the August 5, 2020 deadline, if they have

sufficient support in the State. Plaintiff LPNH’s 2012 experience alone provides the evidence

that the plaintiffs, when they commit their time and money, can get the signatures they need.

Libertarian Party, 843 F.3d at 23. The plaintiffs must do far more than offer up to this Court the

mere possibility that they will be unable to obtain the requisite number of signatures by August

5, 2020; they must establish a likelihood of irreparable harm.

       Finally, as discussed above, the plaintiffs have significantly contributed to, if not caused,

the harm they claim to risk suffering. They let the first quarter of the year go by, including a

presidential primary and town elections, without launching any signature gathering efforts, after

asserting in this Court that a reduction in time from twenty-one down to seven months left them




                                                - 26 -
without sufficient time to gather signatures. Libertarian Party, 843 F.3d at 29. After the

imposition of the Stay at Home Order, the plaintiffs continued to sit idle. Neither did they

challenge the order as applied to their canvassing activities nor did they even attempt any

alternative signature gathering efforts. Only now, free of stay at home restrictions, the plaintiffs

speculate that they cannot gather sufficient signatures by August 5, 2020. To the extent that they

no longer have enough time, it is because they started too late. They cannot now base not just a

preliminary injunction, but the extraordinary request of being relieved of all statutory signature

requirements, and, by judicial fiat, being placed on the ballot, on their failure to come to life until

late June 2020. Fibs Leasing Co. v. Airdyne Industries, Inc., 826 F.Supp. at 39; Second City

Music, 333 F.3d at 850; Al Otro Lado v. Wolf, 952 F.3d at 1008.



III.   THE BALANCE OF THE EQUITIES AND THE PUBLIC INTEREST ALIGN
       WITH THE DEFENDANTS.

       The balance of the equities and the public interest favor permitting N.H. Rev. Stat. Ann. §

655:40 and N.H. Rev. Stat. Ann. § 655:42 to remain in full force and effect for the 2020 General

Election. These statutes are valid and constitutional election regulations that ensure candidates

have a significant modicum of support before appearing on the ballot. Enjoining the full

operation of these laws would frustrate the will of the electorate and could negatively affect the

administration of the 2020 General Election. See Bullock, 405 U.S. at 145 (In regulating the

number of candidates on the ballot, “the State understandably and properly seeks to prevent the

clogging of its election machinery, avoid voter confusion, and assure that the winner is the

choice of a majority, or at least a strong plurality, of those voting, without the expense and

burden of runoff elections.”).




                                                - 27 -
       The plaintiffs’ situation, by contrast is one in which they share a significant amount of

cause. Whatever equities the plaintiffs can claim are greatly reduced by their own contribution

to their situation. In short, the equities cannot favor one who procrastinates over known statutory

obligations that have been confirmed as constitutional.

        Consequently, the balance of the equities and the public interest favor the defendants.




                                              - 28 -
                                          CONCLUSION

        Based on the foregoing, the plaintiffs’ motion for a temporary restraining order and

preliminary injunction should be denied. In the event this Court were to grant a preliminary

injunction, the defendants request an immediate stay of that injunction so they may take an

expedited appeal of it to the First Circuit.

                                               Respectfully submitted,

                                               CHRISTOPHER T. SUNUNU,
                                               GOVERNOR OF THE STATE OF NEW
                                               HAMPSHIRE

                                               and

                                               WILLIAM GARDNER,
                                               NEW HAMPSHIRE SECRETARY OF STATE

                                               By their attorneys,

                                               GORDON J. MACDONALD
                                               ATTORNEY GENERAL


Date: July 2, 2020                             /s/ Daniel E. Will
                                               Daniel E. Will, Bar #12176
                                               Solicitor General

                                               /s/Laura E. Lombardi
                                               Laura E. Lombardi, Bar #12821
                                               Senior Assistant Attorney General

                                               /s/Sean R. Locke
                                               Sean R. Locke, Bar #265290
                                               Assistant Attorney General

                                               New Hampshire Department of Justice
                                               Office of the Attorney General
                                               33 Capitol Street, Concord, NH 03301-6397
                                               (603) 271-3650




                                                - 29 -
                                 CERTIFICATE OF SERVICE

       I, Daniel E. Will, hereby certify that a copy of this memorandum of law in support of the

defendants’ objection to plaintiffs’ emergency verified motion for temporary restraining order

and preliminary injunction was sent via the court’s e-filing system to H. Jonathan Meyer,

Esquire, counsel for the Plaintiffs.


July 2, 2020                                /s/ Daniel E. Will
                                            Daniel E. Will




                                              - 30 -
